LIVINGSTON, Chief Justice.
The appeal is from a decree of the Circuit Court of Jackson County, in Equity.
The appellees instituted the proceeding to establish and foreclose a mechanic’s and materialman’s lien on a building and lands described in the bill of complaint. Title 33, § 37 et seq., 'Code 1940. The amount secured by the lien was alleged to be $600.
The answer of appellant sought to offset or reduce the amount claimed to be due, on the ground that the workmanship of appellees was not up to standard practices with regard to such work and that he had been damaged as a result thereof.
The trial court found that the house in question had been damaged to the extent of one hundred and fifty dollars, ($150), and rendered a decree for appellees in the amount of $450; established a lien on the property described in the bill and ordered its sale in default of the payment of the sum of $450, and interest, within thirty days. From that decree this appeal is prosecuted.
The one assignment of error presents for review the sufficiency of the evidence to support the decree rendered by the lower court.
The cause was submitted to the court below on the depositions of witness which requires an examination of the evidence by this court. This duty we have performed.
The record presents purely a question of fact, and on which the evidence is in conflict. After careful consideration of the record we are of the opinion that the decree of the trial court is correct and is due to be affirmed.
Affirmed.
FOSTER, SIMPSON and GOODWYN, JJ., concur.